      Case 2:17-cr-00008-MHT-WC Document 219 Filed 12/10/20 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

           MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )           CRIMINAL ACTION NO.
      v.                               )               2:17cr08-MHT
                                       )                   (WO)
CEDRIC FOSTER                          )


                                   ORDER

       It is ORDERED that defendant Cedric Foster’s motion

for    compassionate         release       (doc.    no.    199)    is    denied

without prejudice.

                                      ***

       In    2018,     defendant      Foster    was      sentenced      to   135

months’          imprisonment   for    conspiracy         to   possess       with

intent       to    distribute    500    grams       or    more    of    cocaine

hydrochloride.             He has served approximately 59 months

of his sentence.

       Foster seeks a sentence reduction to time served

under       18    U.S.C.    § 3582(c)(1)(A),         which     provides,       in

relevant part:

       “[T]he court, upon motion of the Director of
       the Bureau of Prisons, or upon motion of the
       defendant  after  the   defendant has  fully
   Case 2:17-cr-00008-MHT-WC Document 219 Filed 12/10/20 Page 2 of 4



       exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse
       of 30 days from the receipt of such a request
       by the warden of the defendant's facility,
       whichever is earlier, may reduce the term of
       imprisonment   (and  may   impose  a   term  of
       probation or supervised release with or without
       conditions that does not exceed the unserved
       portion of the original term of imprisonment),
       after considering the factors set forth in
       section 3553(a) to the extent that they are
       applicable, if it finds that—

           (i) extraordinary and compelling              reasons
           warrant such a reduction;

           ...

       and that such a reduction is consistent with
       applicable policy statements issued by the
       Sentencing Commission.”

       Foster argues that the COVID-19 pandemic, combined

with    his   health    conditions      and    prison     conditions,

constitute       extraordinary        and     compelling       reasons

warranting a sentence reduction.              He contends that he

faces an elevated risk of serious complications from

COVID-19 due to his age--43, his race--Black, and his

high blood pressure and high cholesterol.




                                  2
   Case 2:17-cr-00008-MHT-WC Document 219 Filed 12/10/20 Page 3 of 4



        While     the    court      is    sympathetic       to     Foster’s

concerns about his health, the motion must be denied

because he has failed to demonstrate, with evidence,

that he filed an appropriate request for compassionate

release with the warden of his facility or that he

exhausted all administrative appeals.

       Moreover,     when    Foster      filed   his     motion,    he   was

incarcerated at the United States Penitentiary at Yazoo

City, Mississippi, and his motion was in large part

based on the conditions at that facility.                    He asserted

that    part    of   the    facility      was    being    used   to   house

prisoners       infected     with   or    exposed   to    COVID-19,      and

that the staff were not following proper protocols to

limit    the    spread      of   COVID-19   to    prisoners      in   other

parts of the prison.             However, he has since been moved

to the Federal Correctional Institution in Marianna,

Florida.*          Therefore, to the extent his motion was



    * The court notes that, according to the Bureau of
Prisons’ website, the Marianna facility has only two
active infections among inmates and has had only 10
(continued...)
                          3
   Case 2:17-cr-00008-MHT-WC Document 219 Filed 12/10/20 Page 4 of 4



based on the risk of exposure to COVID-19 at Yazoo

City, the motion is moot.

    DONE, this the 10th day of December, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




inmates   that   have    previously  been  infected   and
recovered, throughout the course of the pandemic. See
Federal    Bureau     of    Prisons,   COVID-19    Cases,
https://www.bop.gov/coronavirus/ (accessed on December
10, 2020).      If accurate, these numbers could be
reflective of an effective effort at that facility to
protect inmates from infection with COVID-19.

                                  4
